COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Anchor Development Group, LLC
Appellate case number:      01-21-00226-CV
Trial court case number:    2018-72333
Trial court:                55th District Court of Harris County
       Relator, Anchor Development Group, LLC, has filed a petition for a writ of
mandamus. The Court requests a response to the petition from the real party in interest,
Ana Josefa Garcia de los Salmones, as Trustee of the F.E.F.Y. Trust. The response, if
any, is due to be filed with this Court no later than 10 days of the date of this order.
       It is so ORDERED.

Judge’s signature: ____/s/ Amparo Guerra_________
                    Acting individually  Acting for the Court

Date: ___May 11, 2021____